MacLEAN, J.
It was error for the trial justice to dismiss the complaint at the close of the plaintiff’s case, for there was uncontradicted evidence of more than one attack upon the plaintiff by fellow passengers, and of notice thereof by the conductor in charge of the car of the defendant, which by law “is bound, so far as prac*434ticable, td 'protect his passengers, while being conveyed, from violence committed by strangers and co-passengers.” Stewart v. Brooklyn & Crosstown R. Co., 90 N. Y. 588, 591, 43 Am. Rep. 185.
Judgment- reversed and new trial ordered, with costs to appellant to abide the event. All concur.